On Application fob Rehearing.
Fenner, J.
Both parties claim amendment of the decree, and, in exact justice, each is entitled to some relief.
1. The defendant’s application claims that the accounts rendered by plaintiffs on April 5, 1889, and April 6, 1890, were not acknowledged. This is not correct as to the first point, no objection to which was urged until March, 1890, after it had been acquiesced in by prior correspondence. But it is correct as to the final account of 1890, and we think the charges, made therein, of 8 per cent, interest, and 2} í for advancing on balance of former account of April *10495, 1889, should be reduced to 5 per cent, interest. This reduces the amount due on account sued on to $2382 61, and we shall amend the judgment accordingly. ‘ The commissions charged on cotton not shipped were proper, under the agreement and dealings of the parties, and other objections of defendant have no merit.
2. The application of plaintiffs demonstrates beyond question that the balance due on December 1, 1887, as shown by account rendered and acknowledged, considerably exceeded $2500, the amount of the mortgage stipulated. Therefore, the mortgage vested to the entire amount, and there was no necessity for remanding the case to ascertain a fact patent on the record.
It is, therefore, now ordered and decreed that our former decree herein be amended by reducing the principal of the judgment against defendant from $2500.35 to $2382.61; and further, by recognizing and enforcing the mortgage of plaintiff on the property described therein, for the full amount of this judgment, together with 5 per cent, attorneys’ fees on the principal and interest thereof, and by cancelling that part of the decree which remands the case. And that, as thus amended, the said decree be maintained.